 

DEPARTMENT OF ADMINISTRATIVE SERVICES

        

To: Tom Travia, Facilities Management Division, Mechanical Services Manager
From: Jeremy Theis, Facilities Management Division
Ce: Gary Waszak, Facilities Management Division, Operations & Mairitenance Manager

. MaryBeth Buechel, Human Resources Business Partuer
Date: January 9, 2017
Subject: — Performanee Concerns

personnel in the Machinist's. Shop were being treated
being addressed in a professional and timely ‘manger by
allegations,

In November 2016 a complaint was tecelyed that
inappropriately and the employees concerns ‘were Hot
management. Due to that complaint, Hunan Resources condiicted an investigation into the

The investigation indicated three math issues that must be addressed:

1. The behavior of the Machinist Lead has been. aggressive and inappropriate,

2, AsaManager you did not take appropriaie action and therefore contributed to the hostile atmosphere,
3." ‘Safety controls among the inachinist shop staff are lacking and should be a focus in 2017-and beyond,

Employees made multiple attempts to-bring these issues to your attention; an audio tape was‘also provided during
the investigation of a meeting you Had with some of the members of the machinist.shop. At multiple points
throughout that meeting the conversation reached a’ point where the accused should not have been in the room
with the complainant and amore produstive discission: should have been sought. “The convetsation took on a
very adversarial tone arid was fdt conducted in a manner that would be -considered a fair and impartial
oon iti vestigation-into-the situation:-You are-expected-to demonstrate professional behavioral 2 Bll aelivities, foster an
environment of mutual respect and understanding with the ability to provide constructive feedback and coaching,

  

Ifa particular sitnation is becoming increasingly tense: or multiple individuals appear to be having conflict at
work, it is always bist to defuse the situation by haying private discussions, as necessary, to address.the matter in
the most professiobal manner possible. In some vases this will-requlré documentation of questiotiing and

completion of an investi gation summary to be furtherreviewed with Hisnan Resources.
Of further concem is that you did not bring employee coreiris.to Haman Resources. No investigatory work was
done to objectively review the shop dynamic resulting inHuthan Resources initiating an independent
investigation at the request of the staff members who did not feel there éstes were being addressed p roperly.

Becaiise of the loss of trust between slalf menibers and their-supervisory chain of command, multiple exterial
means were taken by machinist. shop staff mémbérs to report the concerns, Inthe future you must take
accusations of wrong doibg, whether behavioral or ethical, extremely seriously and investigate the situation to see
if the complaints are warranted aud corrective action is tequiréed, Asa thanager, I also expect you to tse Husian
Resources’ support when‘nécessary,

EXHIBIT

Sincerely,

  
 

 

Jeremy Theis |
Facilities Management Division, Director
Milwaukee County _ oo

sta

 

     

FACILTUES MANAGEMENT 901 N.9™STREETG.1 & “MILWAUKBE WISCONSIN 53233 -« “TELEPHONE 4142784971 -& FAX4)4-278-4038

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 1o0f1 Document 30-3

 
